Case 2:17-cv-00648-JES-NPM Document 168 Filed 04/01/21 Page 1 of 3 PageID 1034



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

 ABDUL HAKEEN JAHMAL NASEER
 SHABAZZ aka Owen D. Denson,
 Jr.,

               Plaintiff,

 v.                                        Case No:    2:17-cv-648-JES-NPM

 MARK S. INCH,           Secretary,
 Florida D.O.C.,

               Defendant.
                                       /

                               OPINION AND ORDER

       Before the Court is Jacques A. Azemar’s Motion for Permissive

 Joinder and or Preliminary Injunction as a Member of the Class the

 Court   Has    Issued    Injunctive       Relief     or   Enter   an   Order   Making

 Petitioner One of the Class Covered by the Preliminary Injunction

 (Doc. #164).

       Plaintiff Abdul Shabazz—an inmate of the Florida Department

 of Corrections (FDOC) proceeding in forma pauperis—filed this

 action, seeking an exception to the FDOC’s rule limiting inmate’s

 beards to a half-inch in length.            Shabazz observes the Sunni Muslim

 faith, which mandates he grow a beard to at least a fist-length

 (about four inches).        Shabazz requested a preliminary injunction

 to enjoin the FDOC from enforcing the grooming policy against him.

 The Court granted the motion and issued a preliminary injunction.

       Azemar “seeks the same relief as [Shabazz] as he is of the
Case 2:17-cv-00648-JES-NPM Document 168 Filed 04/01/21 Page 2 of 3 PageID 1035



 same faith.”     (Doc. #164 at 2).       He asks the Court to treat him

 as a member of the class covered by the preliminary injunction.

 But Shabazz filed this action solely on his own behalf.            He does

 not represent a class.     And the Court granted Shabazz a preliminary

 injunction based on factual findings specific to him.           Azemar may

 not benefit from the preliminary injunction as a member of a non-

 existent class.

       Alternatively,    Azemar    seeks    permissive   joinder.       This

 argument fails for several reasons.         First, persons may join as

 plaintiffs in a single action only if “they assert any right to

 relief jointly, severally, or in the alternative with respect to

 or arising out of the same transaction, occurrence, or series of

 transactions or occurrences.”         Fed. R. Civ. P. 20(a).         While

 Azemar and Shabazz are asserting the same right to relief—to be

 excused from the FDOC’s grooming policy—their claims arise from

 different occurrences.       And as explained in the Court’s prior

 order, entitlement to that right hinges on an “individualized,

 context specific inquiry.”        Holt v. Hobbs, 135 S. Ct. 853, 863

 (2015).

       Second, the Prison Litigation Reform Act (PLRA) prohibits

 multiple prisoners from avoiding payment of a filing fee by joining

 claims in a single case.       Hubbard v. Haley, 262 F.3d 1194, 1198

 (11th Cir. 2001).     Thus, to comply with the PLRA, Azemar must file

 a separate action.       Finally, even if joinder were permissible




                                      2
Case 2:17-cv-00648-JES-NPM Document 168 Filed 04/01/21 Page 3 of 3 PageID 1036



 here, it would create undue delay.        Shabazz filed this case over

 three years ago, and discovery and dispositive motions deadlines

 are mere months away.     Adding a new plaintiff now would undoubtably

 significantly delay the resolution of this case.

       Accordingly, it is

       ORDERED:

       Jacques A. Azemar’s Motion for Permissive Joinder and or

 Preliminary Injunction as a Member of the Class the Court Has

 Issued Injunctive Relief or Enter an Order Making Petitioner One

 of the Class Covered by the Preliminary Injunction (Doc. #164) is

 DENIED.

       DONE AND ORDERED in Fort Myers, Florida on April              1st   ,

 2021.




 SA: FTMP-1
 Copies: All Parties of Record




                                      3
